Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement

This application discloses the following embodiments:

Embodiment 1 –FIG 1.1-1.6 drawn to a mask with two ear straps.
Embodiment 2 –FIG 2.1-2.2 is drawn to a mask without any straps.
Embodiment 3 –FIG 3.1-3.6 is drawn to a mask with a central clip (drawing)
Embodiment 4 –FIG 4.1-4.5 is drawn to a mask like embodiment 3, without a central clip on mask. (drawing)
Embodiment 5 –FIG 5.1-5.3 drawn to a mask, with just a frontal portion.
Embodiment 6 –FIG 6.1-6.6 is drawn to a mask similar to embodiment 5. (drawing)
Embodiment 7 –FIG 7.1-7.6 is drawn to a mask similar to embodiment 1, with a unique front shape.
Embodiment 8 –FIG 8.1-8.6 is drawn to a mask, similar to embodiment 7, without ear straps.
Embodiment 9 –FIG 9.1-9.4 drawn to a mask, similar to embodiment 8, without a central clip.
Embodiment 10 –FIG 10.1-10.4 is drawn to a mask, similar to embodiment 9. (drawing)   
Embodiment 11 –FIG 11.1-11.5 is drawn to a mask, similar to embodiment 5, with a unique shape. 
Embodiment 12 –FIG 12.1-12.4 is drawn to a mask with only front portion
Embodiment 13 –FIG 13.1-13.3 drawn to a mask, with just shield portion. 
Embodiment 14 –FIG 14.1-14.6 is drawn to a mask, with just shield portion.
Embodiment 15 –FIG 15 is drawn to a mask, with a side straps, with no central clip. 
Embodiment 16 –FIG 16.1-16.6 is drawn to a mask, similar to embodiment 15.  
Embodiment 17 –FIG 17.1-17.6 drawn to a mask, with internal central clip. 
Embodiment 18 –FIG 18.1-18.3 drawn to a mask, with just shield portion.
Embodiment 19 –FIG 19.1-19.6 drawn to a mask, with just shield portion.
Embodiment 20 –FIG 20 is drawn to a mask, with a side straps, with no central clip.
Embodiment 21 –FIG 21.1-21.6 is drawn to a mask, with a side straps, with no central clip.

Embodiment 23 –FIG 23.1-23.6 drawn to a mask, with just shield portion.


Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1, 7, 15, 16, 20, 21
Group II: Embodiment 2, 3, 4, 8, 10
Group III: Embodiment 5, 6, 11, 12, 13, 14, 17, 18 ,19, 22, 23

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the
Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 10-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 5712727419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khawaja Anwar/
Examiner, Art Unit 2912